UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7504



MIKE E. JACKSON,

                                            Plaintiff - Appellant,

          versus


K. FOWLKES, Grievance Coordinator for SX1; D.
E. WILMOUTH, Unit Manager for SX1; LIEUTENANT
HARGRAVES, for SX1; LIEUTENANT BROWN, for SX1;
CORRECTIONAL OFFICER MAYO, for SX1; SERGEANT
EZZELL, for SX1; CORRECTIONAL OFFICER HILL,
for SX1; H. CLARK, Operation Office, SX1,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-377-2)


Submitted:   November 30, 2000         Decided:     December 28, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mike E. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mike E. Jackson, a Virginia state inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Jackson v. Fowlkes,

No. CA-00-377-2 (E.D. Va. Oct. 4, 2000).   We deny Jackson’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2